MEMORANDUM **
Luis Roberto Martinez-Vargas, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an Immigration Judge’s decision denying his application for cancellation of removal. We deny the petition.
Martinez-Vargas’ sole contention in his petition for review is that the BIA’s summary affirmance procedure violates due process. This contention is foreclosed by our decision in Falcon Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.